Citation Nr: 1300814	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969 and from March 1991 to August 1991.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In July 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This case was held open for 30 days in order to allow the Veteran adequate opportunity to submit additional information.

VA and private medical records that have not been considered by the RO have been added to the record subsequent to the April 2010 statement of the case.  The records essentially reflect that the Veteran has received treatment for his skin and hypertension disabilities.  As the matter of whether the Veteran has current diagnoses of the disabilities on appeal is not a fact in dispute, the records are not pertinent and do not require the RO to issue a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

FINDINGS OF FACT

1.  Hypertension was manifested during the Veteran's second period of active service.

2.  Skin cancer was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between skin cancer and the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Skin cancer was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2009 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudications of the claims.

During the July 2011 Board hearing, the undersigned asked questions to help direct the Veteran's testimony, and specifically advised the Veteran (hearing transcript, pages 9-10) that a medical opinion relating the skin cancer would be useful to the Veteran's claim.  As noted, the undersigned held the record open for 30 days to allow the Veteran the opportunity to present additional evidence in support of his claims.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In August 2009 the Veteran underwent a VA examination that addressed the medical matters presented by the issue of entitlement to service connection for hypertension.

The Veteran was not afforded a VA examination with respect to his claim for service connection for skin cancer.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In this case, an examination is not needed because the Veteran's service treatment records from both periods of service are entirely negative for any indication of skin cancer.  Further, the Veteran specifically denied that he had had any such problems at the time of his separation from service in September 1969.  While a March 1992 National Guard record noted that the Veteran had a case of sunburn, the diagnosis was limited to sunburn of the lower extremities.  Moreover, there is no question that he is currently diagnosed with skin cancer, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between his diagnosis and the Veteran's periods of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  The Board also finds that an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that the file contains a May 1994 periodic Air Force reserves examination that noted that clinical evaluation of the Veteran's skin was normal.
Accordingly, it is not necessary to obtain a medical examination or a medical opinion in order to decide the skin cancer claim.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Prinicipi, 18 Vet. App. 512, 517 (2004).
The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for hypertension and cancerous tumors may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

I.  Hypertension

The Veteran's service treatment records from his first period of service reveal that hypertension was not noted in service, including on the Veteran's September 1969 service separation examination.  

As for his second period of service, the Board notes that hypertension was not noted prior to his March 1991 service.  A June 1991 service treatment record noted that the Veteran was assessed with diastolic hypertension and was treated with a diuretic.

VA records have continued to note diagnoses of hypertension.

The Board finds that the evidence of record reveals that hypertension was manifest during the Veteran's second period of active service, and service connection for hypertension is warranted.

II.  Skin cancer

The Veteran asserts that his skin cancer is related to his military service.

The Veteran's active duty service treatment records (from both periods of active service) are negative for any recorded evidence of complaints, treatment, or diagnoses of skin cancer.  A September 1969 service treatment record indicates that the Veteran had a seborrheic cyst removed from his left shoulder.  The Board notes that service connection is in effect for scars of the left shoulder, left eyebrow, and upper lip.

A March 1992 National Guard treatment record noted that the Veteran had sunburn of the lower extremities.  A May 1994 periodic Air Force reserves examination indicated that clinical evaluation of the Veteran's skin was normal.

VA records (such as one dated in August 2011) indicate that the Veteran has been diagnosed with recurrent superficial basal cell carcinoma of the right upper back.  

At his July 2011 Board hearing the Veteran stated that he believed he had skin cancer as a result of exposure to sunlight while serving in Vietnam and the Persian Gulf.  

The Board observes that skin cancer was not demonstrated during active service or within the first year of discharge from such service.  Significantly, no competent medical opinion is of record that has even suggested that the Veteran's skin cancer was present during, or caused by, the Veteran's military service.  

The Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge, and his assertion that he was exposed to sunlight during service is not in dispute.  The Veteran, however, is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which skin cancer may be attributed.  The Veteran has not shown that he has the medical training and expertise to provide a complex medical opinion as to the etiology of his skin cancer.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between his skin cancer and his military service.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is granted.

Service connection for skin cancer is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


